DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26, 28-30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US20130343000).
Re Claim 26, Shi show and disclose
A computing system comprising: 
a processor (120, fig. ) having one or more processor cores; memory (115, fig. 1) coupled to the processor to store data to be processed by the processor; a System in Package (SiP) board (125, fig.1), wherein the SiP board comprises a plurality of logic components (115 and 120, fig. 1), wherein the plurality of logic components comprises the processor (120, fig. 1); and an Input Output (IO) board (130, fig. 1) coupled to the SiP board via a grid array (155. Fig. 1), wherein the plurality of logic components is to be provided on both a first side and a second side of the SiP board (fig. 1), wherein one or more of the plurality of logic components (120, fig. 1) are to be positioned in an opening in the IO board.
Re Claim 28, Shi show and disclose
	The computing system of claim 26, wherein the grid array comprises one or more of: land grid array, ball grid array, pin grid array, and solder grid array (155, fig. 1).
Re Claim 29, Shi show and disclose
The computing system of claim 26, wherein a height of the one or more of the plurality of logic components (of 120, fig. 1) is not to exceed beyond a surface (bottom surface of 130, fig. 1) formed by a side (bottom side of 130, fig. 1) of the IO board that faces away from a coupling formed by the grid array (on top surface of 130, fig. 1).
Re Claim 30, Shi show and disclose
The computing system of claim 26, wherein the IO board comprises one or more logic components on a first side (top side of 130, fig. 1) of the IO board, wherein the first side of the IO board is to be coupled to the SiP board via the grid array (155, fig. 1).
Re Claim 32, Shi show and disclose
The computing system of claim 26, wherein the first side of the SiP board comprises all of the plurality of logic components with a lower profile (of 115, fig. 1) and the second side of the SiP board comprises all of the plurality of logic components with a taller profile (of 120, fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. 
	Re Claim 27, Shi show and disclose
The computing system of claim 26,
Shi disclosed claimed invention except for wherein the memory comprises one or more of: non-volatile memory and solid state drive, since Shi disclosed the memory device 115 (fig. 1 and [0026]), therefore, it would have been obvious to one having ordinary skill in the art to use a memory of non-volatile or solid state drive in the electronic device of Shi, in order to have variety design choice of the type of the memory for the electronic device; and since a memory of non-volatile or solid state drive is well-known and common in the art.
Re Claims 31 and 33, Shi show and disclose
The computing system of claim 26,
Shi disclosed claimed invention, except for wherein the IO board comprises one or more logic components on a first side and a second side of the IO board, wherein the first side of the IO board comprises all of the one or more logic components with a lower profile and the second side of the IO board comprises all of the one or more logic components with a taller profile; since Shi discloses a printed circuit board 125, [0025] comprises one or more logic components on a first side and a second side (fig. 1), and all of the one or more logic components with a lower profile (of 115, fig. 1) and the second side of the circuit board comprises all of the one or more logic components with a taller profile (of 120, fig. 1, see claim 32 above); and 130 is another printed circuit board, [0025], therefore, it would have been obvious to one having ordinary skill in the art to use the another circuit board to mount one or more thinner logic components on one side and to mount one or more thicker logic components on the other side same as on the circuit board 125 in the electronic device of Shi, in order to add more logic components on the other circuit board to increase the functionality for the electronic device, and to have a design choice to arrange variety thickness of the logic components on different sides of the other circuit board for the electronic device; and since the other circuit board 130 is capable to mount the logic components the same way as on the circuit board 125. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20120262875-A1 US-20080283615-A1 US-20030156400-A1 US-20150216053-A1 US-20090279268-A1 US-20080106861-A1 US-20150359103-A1 US-6175158-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848